Citation Nr: 1403755	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  07-316 18	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a respiratory disability manifested by shortness of breath, to include as an undiagnosed illness. 

2. Entitlement to service connection for right wrist and elbow disabilities. 



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of American


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service with the Air Force from December 1976 to May 1981, and with the Army from January 1982 to January 1998. He is a recipient of the Combat Infantryman Badge and the Southwest Asia Service Medal with three bronze service stars, among other awards and decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 RO decision. In September 2010, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing. A transcript of the hearing has been associated with the file. 

In December 2010, the Board decided nine of the twelve issues that were on appeal. In January 2012, following evidentiary development requested by the Board, the RO granted service connection for a right shoulder disability, and the Veteran was so informed in a February 2012 letter. Then, in a November 2012 decision, the Board denied the issue of service connection for a respiratory disability manifested by shortness of breath, to include as an undiagnosed illness, and remanded the recharacterized claim of service connection for right wrist and elbow disabilities. 

The Veteran then appealed that part of the November 2012 Board decision that denied service connection for a respiratory disability to the United States Court of Appeals for Veterans Claims (Court). In a June 2013 Order, the Court vacated that part only of the decision denying service connection for a respiratory disability, and then remanded the claim for further development consistent with instructions in a June 2013 Joint Motion. 

The appeals of service connection for right wrist and elbow disabilities, and a respiratory disability manifested by shortness of breath, to include as an undiagnosed illness, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development and for compliance with the instructions in the June 2013 Joint Motion. 


REMAND

The Board regrets the additional delay, but a remand of the claims here is necessary for compliance with Joint Motion instructions, to ensure that due process is followed, and so that there is a complete record. 

Service Connection for a Respiratory Disability Manifested by Shortness of Breath, to Include as an Undiagnosed Illness

In the June 2013 Joint Motion for Partial Remand, the parties indicate that in the Board's November 2012 denial of the claim for a respiratory disability, it acknowledged that a December 2011 VA medical opinion was adequate for rating purposes. The parties noted that in the VA medical examination report, the VA clinician had determined that the Veteran had a clinical diagnosis, namely, small airway disease, and that it was less likely related to environmental hazards incident to Gulf War service, and more likely related to the Veteran's tobacco smoking and tobacco chewing history. 

The parties point out that while the December 2011 VA medical examination report and opinion was lengthy, and included a review of the record among other things, the VA examiner did not include sufficient rationale for the medical conclusion made. See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (stating that a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion). The parties also point out that since an adequate rationale was not provided, the opinion did not constitute a reasoned and adequate explanation, and the duty to assist was not met. 38 U.S.C.A. §§ 5103 and 5103A. 

As mentioned by the parties, the evidence shows current diagnosis of small airway disease. So the Veteran's pulmonary complaints are not associated with an "undiagnosed illness," and 38 C.F.R. § 3.317 is not for application. The Joint Motion indicates that a remand is required for clarification as to whether the Veteran's small airway disease is related to service on either a direct or presumptive basis. The medical opinion should consider the evidence of record, including the Veteran's smoking history and prior medical examinations, and be supported with sufficient rationale, and explanation. 


Service Connection for Right Wrist and Elbow Disabilities 

As mentioned before, the issue of service connection for right wrist and elbow disabilities was most recently before the Board in November 2012. At that time the Board remanded the claim for additional development, to include comment by the VA examiner who had provided a medical nexus examination and opinion in March 2011. The VA examiner was requested to provide further comment concerning whether the Veteran's current right wrist disorder, diagnosed as Dupuytren's contracture, is related to his military service. The examiner was also requested to consider the Veteran's testimony that he had had worked as a farrier during service, as opposed to the examiner's opinion based on the Veteran's history, that his wrist pain was the result of post-service farrier work. 

In an August 2013 addendum medical opinion, the VA examiner stated that after phoning him, the Veteran indicated that he had indeed attended farrier school near the end of service, which was different than the history he had related in the March 2011 examination. The examiner then opined that the Veteran's condition was unrelated to in-service farrier activities, since service records regarding a shoulder injury the Veteran reported occurred when he sustained a wrist injury, did not list a right wrist complaint. Also since an October 1997 service Report of Medical History did not list a right wrist complaint, nor was a service wrist injury reported at the March 2011 VA examination. 

The VA examiner appears to be weighing facts rather than offering an opinion that is supported by any medical rationale or medical literature. See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion). 

Further, while the VA examiner references the Veteran's October 1997 service Report of Medical History as being absent for right wrist complaints to support the opinion, it is imperative to note that other pertinent service treatment records are not mentioned. Not mentioned is a November 1993 service entry reporting that the Veteran had follow-up treatment for right elbow, shoulder, and neck symptoms associated with parachuting injuries. In an August 1994 Report of Medical History, the Veteran affirmatively reported that he had or had had a painful or "trick" shoulder or elbow. An October 1995 service medical entry reported the Veteran was in a left wrist splint, and that he was referred for occupational therapy for carpal tunnel syndrome and cervical disc disease. A contemporaneous service occupational therapy report indicated that the Veteran's occupational duties in the Air Force, included continuous manual dexterity operations, grasping, and lifting. 

In a February 1996 service orthopaedic report, it was stated that the Veteran was there for follow-up for right rather than left carpal tunnel symptoms. However, the remainder of the report referred to the left upper extremity, left cubital tunnel syndrome, left carpal tunnel syndrome, and degenerative disc disease with C5/6 radiculopathy to the left upper extremity. In a February 1997 Report of Medical History, the Veteran affirmatively reported that he had or had had arthritis and a painful or "trick" shoulder or elbow. At that time, the Veteran also reported he had "arthritis in hands." 

So, on remand, a VA examiner should thoroughly review the Veteran's service medical records, also considering his lay statements. See 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate); Dalton, supra. 


Accordingly, the case is REMANDED for the following action:

1. Schedule a VA pulmonary examination for an examiner to provide a medical opinion of all current respiratory diagnoses, including small airway disease indicating the likelihood (very likely, as likely as not, or unlikely) any current diagnosis is the result of the Veteran's active military service. The examiner is requested to consider and comment on the Veteran's history of tobacco smoking and tobacco chewing and its relationship, if any to his diagnosed respiratory disorder, including small airway disease. The examiner must specifically address the Veteran's report of any manifestation during his military service in determining whether any current disability may have originated in service. See again, Dalton, 21 Vet. App. 23. 

The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history. 

The examination should include any necessary diagnostic testing or evaluation. 

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the claims file.

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should expressly indicate this but, more importantly, discuss why this cannot be done - such as by specifying whether an opinion is not possible because there are multiple possible etiologies with none more prevalent than another, the cause of this disorder remains unknown to the medical community at large, or the examiner needs the benefit of other information or evidence or procurable data, etc. So merely saying he or she cannot comment on this determinative issue of etiology will not suffice. 

2. Schedule the Veteran for a VA orthopedic examination by a physician who has not previously examined him to determine the etiology of his claimed right wrist and elbow disorders, if any, including pain of these joints, as well as the diagnosed right hand Dupuytren's contracture. The examiner should provide an opinion concerning the likelihood (very likely, as likely as not, or unlikely) that any right wrist or elbow disorders, including pain of these joints, as well as the diagnosed right hand Dupuytren's contracture are the result of the Veteran's active military service or if arthritis was shown within one year of service; or were caused by any of his service-connected disabilities, including his cervical degenerative disc disease C5-C6, C6-C7 disability?

The examiner must specifically address the Veteran's report of any manifestation during his military service in determining whether any current disability may have originated in service. See again, Dalton, 21 Vet. App. 23. 

The examiner should consider and address the entirety of the Veteran's service records including but not limited to: A November 1993 service entry reporting follow-up treatment for right elbow, shoulder, and neck symptoms associated with parachuting injuries; an August 1994 Report of Medical History, the Veteran affirmatively reported that he had or had had a painful or "trick" shoulder or elbow; an occupational therapy report indicated that the Veteran's occupational duties in the Air Force included continuous manual dexterity operations, grasping, and lifting; a February 1996 service orthopedic report, that stated the Veteran was seen for follow-up for right carpal tunnel symptoms; a February 1997 Report of Medical History, where the Veteran affirmatively reported that he had or had had arthritis and a painful or "trick" shoulder or elbow, and "arthritis in hands." 

To this end, the claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history. 

The examination should include any necessary diagnostic testing or evaluation. 

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the claims file.

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should expressly indicate this but, more importantly, discuss why this cannot be done - such as by specifying whether an opinion is not possible because there are multiple possible etiologies with none more prevalent than another, the cause of this disorder remains unknown to the medical community at large, or the examiner needs the benefit of other information or evidence or procurable data, etc. So merely saying he or she cannot comment on this determinative issue of etiology will not suffice. 

3. The RO should thereafter readjudicate the claims. If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided another SSOC. The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received and any evidence not received, and all applicable laws and regulations considered pertinent to the issues remaining on appeal including 38 C.F.R. § 3.655(b). A reasonable period of time should be allowed for response before the file is returned to the Board for further appellate consideration of these remaining claims.






The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


